263 U.S. 350 (1923)
COMMONWEALTH OF PENNSYLVANIA
v.
STATE OF WEST VIRGINIA.
STATE OF OHIO
v.
STATE OF WEST VIRGINIA.
Nos. 15 and 16, Orig.
Supreme Court of United States.
Reargued November 20, 1923.
Decided December 3, 1923.
ON REHEARING.
Mr. John W. Davis and Mr. George E. Alter, Attorney General of the Commonwealth of Pennsylvania, for plaintiffs.
Mr. Philip P. Steptoe and Mr. George M. Hoffheimer for defendant.
Nos. 15 and 16, Orig., October Term, 1922.
MR. JUSTICE VAN DEVANTER announced the ruling of the Court.
An opinion expressing the views of the Court in these cases was announced at the last term and a decree was entered then. 262 U.S. 553, 623. By the Court's leave, given at that term, a petition for rehearing was filed. The cases had been presented in oral argument three times, but three members of the Court had heard only the last presentation. This, with the importance of the questions involved and the public character of the litigants, led the Court to grant the rehearing. It was had two weeks ago. The cases have been considered again in the light of that presentation, and after this further reflection the Court perceives no ground for disturbing the *351 opinion heretofore announced or the decree entered thereon.
Decree reaffirmed.
The CHIEF Justice did not participate in the consideration of the cases on the rehearing.
MR. JUSTICE HOLMES, MR. JUSTICE McREYNOLDS and MR. JUSTICE BRANDEIS dissent, for the reasons given in their dissenting opinions at the last term.